DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Because applicants did not distinctly and specifically point out the supposed errors in the rejection(s) of claims 1-23 on the ground of non-statutory double patenting as being unpatentable over 1-19 of U.S. Patent No. 10,658,205 and upon consideration of the amendment, filed on 09/02/2021, claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/658205 in view of Eckert (US 5,958,357) as set forth in detail below
   Applicant’s arguments, see pages 6-8 of the response, filed 09/02/2021, with respect to the rejection(s) of claims 1-2, 5-8 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Dabby (US 2005/0109066)/ the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Dabby  in view of Sanderson (US 2005/0079124)/ the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Dabby in view of Sun (US 2003/0066541)/ the rejection of claims 10, 13, 14, 17-20 and 21-23 under 35 U.S.C. 103 as being unpatentable over Tomasini. (US 2009/0117717) in view of Zhou (US 2001/0000141)/the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Tomasini in view of Zhou and further in view of Sun/the rejection of claim 12  under 35 U.S.C. 103 as being unpatentable over Tomasini in view of Zhou and further in view of Sanderson/ the rejection of claim 15 under 35 U.S.C. 13 as being unpatentable over Tomasini in 4 and providing the SiCl, to the reaction chamber; the combination of Tomasini and Zhou does not disclose or suggest “converting the chlorine-containing chemical species into a chlorine vapor and a decomposition product, wherein a chemical composition of the chlorine-containing chemical species differs from a chemical composition of the chlorine vapor inside the reservoir vessel; controllably flowing the chlorine vapor into the reaction chamber,” as set forth in claim 10 because Tomasini discloses heating a reactant and providing the heated (non-converted) reactant to a reaction chamber and Zhou discloses a method of purifying a reactant)
have been fully considered and are persuasive.  The rejection(s) of claims 1-23 under 35 U.S.C 102 and 35 U.S.C 103, as set forth in the office action dated 06/09/2021 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
   

s 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/658205 in view of Eckert (US 5,958,357)
 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and that of US 10/658205 both disclose a chemical dispensing apparatus for providing a chlorine vapor to a reaction chamber comprising: a chemical storage vessel configured for storing a chlorine-containing chemical species as a liquid or solid; a reservoir vessel in fluid communication with the chemical storage vessel, the reservoir vessel configured for converting the chlorine-containing chemical species to the chlorine vapor and a decomposition product; a reaction chamber for semiconductor device fabrication in fluid communication with the reservoir vessel; and a vapor passageway between the chemical storage vessel and the reaction chamber, wherein the chlorine vapor from the reservoir vessel is introduced into the reaction/a method for dispensing a chlorine vapor to a reaction chamber comprising: providing a chemical storage vessel, the chemical storage vessel containing a chlorine-containing chemical species as a liquid or solid; flowing the chlorine-containing chemical species from the chemical storage vessel to a reservoir vessel; converting the chlorine-containing chemical species into a chlorine vapor inside the reservoir vessel; controllably flowing the chlorine vapor into the reaction chamber; and performing one or more of an etching process and a cleaning process using the chlorine vapor; the scope of invention and all the essential components/steps of claims 1-23 of the instant invention are fully encompassed by the scope of invention of claims 1-19 of US Patent 10/658205
  The difference between claims 1-19 of US Patent 10/658205 and that of claims 1-23 of the instant application is that the instant claims further requires the limitation of wherein a 
Eckert discloses a reactor/ reservoir vessel 12 configured for converting a chlorine-containing chemical species to the chlorine vapor, wherein a chemical composition of the chlorine-containing chemical species (Hexachloroethane) differs from a chemical composition of the chlorine vapor ( col 4, lines 19-45, fig. 2)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chemical dispensing apparatus/ the method for dispensing a chlorine vapor of claims 1-19 of US Patent 10/658205 by employing a reservoir vessel configured for converting a chlorine-containing chemical species to the chlorine vapor, wherein a chemical composition of the chlorine-containing chemical species differs from a chemical composition of the chlorine vapor to produce relatively pure chlorine in a much safer method as taught in Eckert ( col 2, lines 20-25, col 5, lines 12-18)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713